Title: Thomas Jefferson to James Monroe, 15 January 1820
From: Jefferson, Thomas
To: Monroe, James


					
						Dear Sir
						
							Monticello
							Jan. 15. 20.
						
					
					On the failure of the house of Smith & Buchanan & their connections in Baltimore, Colo Robert Nicholas, who was doing business for them in Leghorn, was of course deprived of that employment. he was at the same time Navy-agent for the US. there. but that not affording a subsistence, he determined to return to his own country.
in a letter of Aug. 17. from Poplar Forest, I took the liberty of bringing him under your notice as a person of excellent understanding, sound judgment & discretion, of great worth, and one who would be an acquisition to the government in any office in which they could employ him. having served faithfully also in a high grade (that of Colo) in the late war, I thought him justly entitled to a participation in the good dispositions of the government towards those officers in their appointments to offices falling vacant. not having carried with me however to the place from which I wrote the letter in which his particular wish was expressed, I erred entirely in saying to you that it was some birth connected with the land office of Alibama. this was a gross default of memory. the Florida treaty having produced an universal expectation that we should immediately be invested with that country, he simply wishd that on quitting the Navy-agency of Leghorn, he might obtain the same appointment at Pensacola, or wherever else in the South we should make our principal navy establishment. he is now returned to this country in the firm determination never more to meddle or connect himself with any thing commercial, and the unfortunate catastrophe of his father’s affairs leaves him without resource. we do not see as yet what the government will do in the Florida case but should possession be taken, I renew the sollicitation for this meritorious officer, and able and honest man, whose appointment to this office would be a fulfilment of the great gratification with which I recieved the assurance in yours of Oct. 5. from Oakhill that he should be kept held in view, in the hope that some satisfactory provision might be made for him. if our claim to Florida should still be left in abeyance, perhaps some other employment within the compass of his views may bring him to your recollection in which case I shall feel a most particular gratification, and great obligation to you. think of him my dear Sir, and accept the assurance of my sincere & affectionate attachment and respect
					
						
							Th: Jefferson
						
					
				